MRPCourt Name: Eastern District of New York

Division: 1
Receipt Number: 4653143619
Cashier ID: vjones
Transaction Date: 09/13/2019
Payer Name: Christopher Samuel

CIVIL FILING FEE
 For: Christopher Samuel
 Case/Party: D-NYE-H9-CV-005229-001
 Amount:        $400.00

PAPER CHECK CONVERSION
 Amt Tendered: $400.00

Total Due:      $400.00
Total Tendered: $400.00
Change Amt:     $0.00
     CLERK OF U.S. DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
           225 CADMAN PLAZA EAST
           BROOKLYN, NY 11201
                 OFFICIAL BUSINESS
            PENALTY FOR PRIVATE USE S300
                                           • s—« .,oJ*Jt*\ .   ±m\jAL
/%
